[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                        ________________________           ELEVENTH CIRCUIT
                                                               January 7, 2010
                                                                  JOHN LEY
                               No. 09-12890                     ACTING CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 04-14033-CR-DLG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

OSCAR LYNDEN KNOWLES,
d.b.a. Lindy,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (January 7, 2010)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Jonathan Pinoli, appointed counsel for Oscar Lynden Knowles, has filed a
motion to withdraw from further representation, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of Knowles’s motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) is AFFIRMED.




                                         2